Filed 9/25/20 510pacificave v. Lucido CA2/5
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
 has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 510PACIFICAVE,                                                B295174

          Plaintiff and Appellant,                             (Los Angeles County
                                                               Super. Ct. No. BC638688)
          v.

 MATTHEW J. LUCIDO,

      Defendant and
 Respondent



      APPEAL from an order of the Superior Court of Los
 Angeles County, Robert S. Draper, Judge. Affirmed.
      Miller & Miller, Robert Miller, for Plaintiff and
 Appellant.
      Kibler Fowler & Cave, John D. Fowler, Kevin J.
 Cammiso, for Defendant and Respondent.
                __________________________
       Plaintiff and appellant 510pacificave, a duly registered
fictitious name of the Lindeva Living Trust dated August 20,
2003, of which Kim W. Lu is the trustee (Landlord), appeals
from a post-judgment order in favor of Matthew Lucido
(Tenant) which vacated a default judgment and an order
imposing terminating sanctions for failure to comply with
discovery orders. On appeal, Landlord contends: (1)
Tenant’s former attorney did not attest to mistake,
inadvertence, surprise, or neglect in his affidavit of fault as
required for mandatory relief under Code of Civil Procedure
section 473, subdivision (b);1 (2) the order imposing
terminating sanctions could not be vacated under section
473, subdivision (b), because Tenant filed his motion to
vacate more than six months after entry of the order; (3)
Tenant did not meet the requirements for equitable relief;
and (4) the trial court abused its discretion by arbitrarily
and capriciously reducing the amount requested for attorney
fees incurred in connection with the discovery matters. We
conclude the record is inadequate to review the trial court’s
exercise of its inherent equitable authority to set aside the
default judgment and the order granting terminating
sanctions. Even were we to find the record adequate for
review, no abuse of the trial court’s discretion has been
shown. Therefore, we affirm.




     1 All further statutory references are to the Code of
Civil Procedure, unless otherwise stated.



                               2
     FACTS AND PROCEDURAL BACKGROUND

Complaint and Discovery

      On March 18, 2016, Tenant entered into an agreement
to lease an apartment unit in Venice from Landlord for one
year. On October 27, 2016, Landlord filed an action for
breach of contract against Tenant, alleging that Tenant
breached a lease provision against short-term rentals by
repeatedly subletting the unit. Under the agreement,
Tenant owed $200 for each violation, for a total exceeding
$25,000.
      Tenant filed an answer on December 9, 2016, which
was not verified. He also filed a cross-complaint for failure
to accommodate his disability and failure to engage in the
interactive process that was not verified. He alleged that he
moved into the apartment on April 1, 2016, with his certified
service dog. When Landlord learned of the animal, she had
her attorney inform Tenant that he was in violation of the
lease provisions prohibiting animals, and Tenant was forced
to vacate the apartment.
      Landlord filed an answer to the cross-complaint.
Landlord also served form interrogatories and requests for
the production of documents related to the complaint and the
cross-complaint.
      In January 2017, Tenant responded to the form
interrogatories and requests for the production of documents
related to the complaint and the cross-complaint. Tenant’s




                             3
responses to the requests for production of documents were
mostly identical boilerplate objections, and Tenant did not
produce any documents. Tenant’s attorney Charles L.
Menzies (Menzies) signed the pleadings as Tenant’s
attorney, but signed the proof of service as attorney for
American Solar Direct, Inc. No party in the case was named
American Solar Direct, Inc. Tenant signed verifications
stating that he was an authorized representative of
American Solar Direct, Inc., and American Solar Direct Inc.’s
responses were true and correct. Tenant’s responses to form
interrogatories related to the cross-complaint had no
verification attached.
      On January 24, 2017, Landlord’s attorney Robert
Miller sent a meet and confer letter to Menzies concerning
the request for production of documents related to the cross-
complaint and responding to each of Tenant’s objections.
Landlord also argued that Tenant was required to verify his
discovery responses in his individual capacity and not in a
representative capacity for a non-party entity.
      That same day, Landlord sent a meet and confer letter
concerning the form interrogatories related to the cross-
complaint. Landlord explained which interrogatory
responses had been omitted or were confusing, and argued
that verification was required. Landlord sent another meet
and confer letter extensively responding to each objection to
the requests for production of documents related to the
complaint, as well as a meet and confer letter responding to




                             4
each of the insufficient form interrogatories with respect to
the complaint.
      On February 1, 2017, Landlord served special
interrogatories on Tenant in connection with the cross-
complaint. In early February, Miller mailed a scheduling
notice to Menzies at his law office in Fullerton, California.
      On February 17, 2017, Landlord filed motions to
compel Tenant to produce documents and to compel further
responses to form interrogatories in connection with the
cross-complaint. Landlord listed three interrogatories that
Tenant had failed to answer, seven interrogatories that had
confusing answers because Tenant ignored subparts, and
one non-responsive answer. Landlord also filed motions to
compel Tenant to produce documents and to compel further
responses to form interrogatories in connection with the
complaint. Landlord identified specific interrogatories that
were insufficient and sought verified further responses.
      A case management conference was held on March 1,
2017. Menzies appeared for Tenant by telephone. The trial
court ordered Miller to meet and confer with Menzies,
including discussion of the motions to compel discovery.
Trial was set for October 31, 2017.
      On March 3, 2017, the scheduling notice was returned
to Miller marked, “Return to Sender, Attempted – Not
Known, Unable to Forward.” During a meet and confer
telephone call on March 6, 2017, Menzies provided Miller
with a new address in Newport Beach. Miller sent an email
to confirm their conversation, but did not receive a reply.




                              5
       On March 8, 2017, Landlord’s special interrogatories
were returned to Miller in the mail, as were all of the
motions to compel that had been served on February 17,
2017, with a sticker stating “Return to Sender, Attempted –
Not Known, Unable to Forward.” Miller immediately mailed
the items to Menzies’ new Newport Beach address.
       On March 17, 2017, Landlord filed a motion to compel
Tenant to respond to the special interrogatories related to
the cross-complaint. No opposition was filed to the motions
to compel further responses to discovery. A hearing was
held on the motions to compel further discovery responses on
May 4, 2017. No appearance was made for Tenant. The
trial court granted the motions to compel in their entirety.
The court granted sanctions of $240 against Tenant and
Menzies. Landlord provided notice of the ruling to Menzies
at the Newport Beach address.
       On May 30, 2017, Landlord filed a motion for
terminating, issue, evidence, and monetary discovery
sanctions. A hearing was held on June 20, 2017, on the
motion to compel responses to special interrogatories. No
opposition to the motion was filed, and there was no
appearance at the hearing for Tenant. The trial court
granted the motion to compel responses to special
interrogatories. The trial court ordered counsel for all
parties to appear at a status conference on August 22, 2017.
The trial date was continued to November 28, 2017.
Landlord provided written notice of the ruling and further
orders of the trial court.




                             6
      On July 10, 2017, Landlord amended its motion for
terminating sanctions to encompass Tenant’s failure to
respond to the order compelling responses to special
interrogatories. A status conference was held on August 22,
2017, at which no appearance was made for Tenant.
      On August 30, 2017, Menzies filed by facsimile a notice
of his change of address to North Carolina, providing a street
and email address.
      A hearing was held on October 18, 2017, on the motion
for terminating sanctions. No court reporter was present,
and no agreed or settled statement is part of the record on
appeal. No opposition had been filed. Menzies appeared for
Tenant by telephone. The trial court granted the motion for
terminating sanctions, struck Tenant’s answer to the
complaint, and entered a default against Tenant on the
complaint. The trial court dismissed the cross-complaint
with prejudice. The court found that the imposition of
monetary sanctions, in light of the granting of terminating
sanctions, was not in the interests of justice. Landlord gave
notice of the court’s ruling.
      Landlord submitted the documents necessary to
support a default judgment on the complaint and filed a
declaration with the calculation of damages under the
contract. Landlord also filed the trustee’s declaration.
Landlord submitted a declaration based on Airbnb records
showing that Tenant was the “host” for approximately 60
separate short-term rental sites in Venice, Santa Monica,
and Downtown Los Angeles from March 18 to October 27,




                              7
2016, and hosted 102 “guests” at the apartment rented from
Landlord. Landlord also submitted the lease agreement
specifically stating that “Airbnb or similar short-term
rentals or subletting is ‘violation of [tenancy]’.”
      On December 15, 2017, the trial court entered
judgment in favor of Landlord in the amount of $23,556.51,
including pre-judgment interest and costs. Landlord
provided notice of entry of judgment to Tenant through
attorney Menzies at the North Carolina address.

Motion to Vacate and Supporting Evidence

      On June 5, 2018, Tenant’s new attorney John Fowler
filed a motion to vacate the judgment under section 473,
subdivision (b) based on the inexcusable gross neglect of
Tenant’s former attorney Menzies. Tenant argued the
judgment should be vacated as a matter of law under section
473, subdivision (b), because the motion was filed within six
months of entry of judgment and accompanied by an
attorney affidavit of fault. The default judgment against
Tenant was the direct result of Menzies’ mistake,
inadvertence, surprise, or neglect. In addition, the judgment
should be vacated under the court’s inherent equitable power
based on extrinsic mistake, because Tenant had a
meritorious defense and meritorious cross-complaint, a
satisfactory excuse for not presenting a defense in the
original action, and acted diligently in seeking to set aside
the default once discovered. Tenant’s failure to defend




                             8
himself was solely the result of Menzie’s mistake,
inadvertence, surprise, or neglect.
       Tenant submitted Menzies’ declaration in support of
the motion to vacate the judgment. Menzies listed the
discovery requests and responses served between the parties
through February 1, 2017. He additionally declared: “10. I
did not respond to [Landlord’s] meet and confer letter, at
which point [Landlord] filed four separate motions to compel
production of documents and/or further responses . . . . [¶]
11. I did not communicate this to [Tenant] and, when I did
not serve responses to [Landlord’s] first set of special
interrogatories to [Tenant] as cross-complainant, [Landlord]
filed a fifth motion to compel responses thereto on March 17,
2017. [¶] . . . [¶] 13. On May 4, 2017, [Landlord’s] four
motions to compel came on for hearing. Neither myself nor
anyone else from my office appeared on behalf of [Tenant.]
. . . [¶] 14. I did not communicate [this] turn of events to
[Tenant] and, when I subsequently did not comply with the
Court’s May 4, 2017 order to provide further responses and
remit sanctions, [Landlord] moved for terminating sanctions
on May 30, 2017. . . . [¶] 15. . . . [Landlord’s motion to
compel responses to special interrogatories] came on for
hearing on June 20, 2017 and, again, neither myself nor
anyone else from my office appeared on behalf of [Tenant]. I
did not inform [Tenant] of this hearing, or any of the other
hearings/issues described herein. . . . 16. Ultimately, I
failed to comply with the Court’s June 20, 2017 order and did
not serve responses to [Landlord’s] special interrogatories.




                             9
Therefore, [Landlord] filed an amended motion for
terminating sanctions to address this failure on July 10,
2017.
      “17. On August 30, 2017, I filed a Notice of [C]hange of
Address or Other Contact Information to reflect my move to
North Carolina. Despite relocating out of state, I remained
[Tenant’s] counsel of record. [¶] . . . [¶] 19. On October 18,
2017, [Landlord’s] motion for terminating sanctions came on
for hearing and I appeared telephonically on behalf of
[Tenant]. The Court adopted its tentative ruling and
granted [Landlord’s] motion for terminating sanctions.
Accordingly, [Tenant’s] answer was stricken and default
entered against him as to the complaint. . . . The Court then
dismissed [Tenant’s] cross-complaint with prejudice and set
an order to show cause regarding the entry of default
judgment against [Tenant] for December 15, 2017. [¶] 20.
Neither party appeared at the December 15, 2017 hearing on
the Court’s order to show cause regarding entry of default
judgment and, consequently, the Court entered default
judgment against [Tenant]. The failure to appear at the
hearings and respond to the pleadings/motions as described
herein were not the fault of my former client [Tenant], but
rather was the fault of myself alone. I did not inform
[Tenant] of the existence of any of the hearings or issues
described herein.”
      Tenant also submitted his own declaration in support
of the motion to vacate. He declared that Menzies never
informed him, and he was not otherwise made aware, of the




                             10
motions to compel production of documents or further
responses. Menzies did not inform Tenant about Landlord’s
special interrogatories or Landlord’s motion to compel
responses to the special interrogatories, and Tenant was not
otherwise aware of them. Menzies did not tell Tenant about
the order compelling responses and sanctions of $240, the
hearing on the motion to compel responses to special
interrogatories, or the order compelling responses to special
interrogatories and sanctions of $60. Menzies never told
Tenant that he was relocating out of state, and accordingly,
he remained Tenant’s counsel of record. Tenant was not
aware of the motion for terminating sanctions or Menzies’
telephonic appearance for him at the hearing. He was not
aware that his answer to the complaint was stricken and the
cross-complaint dismissed. Tenant was not aware of the
hearing in December 2017, on the order to show cause
regarding entry of default judgment or the resulting default
judgment against him. Between January and March 2018,
Tenant repeatedly attempted to contact Menzies by email,
telephone, and text message. Menzies did not respond to the
communications. Tenant was not aware that a default
judgment had been entered against him until the Los
Angeles County Sheriff issued a notice of levy under
Landlord’s writ of execution on April 24, 2018. Immediately
upon discovery the judgment, Tenant retained new counsel
on May 8, 2018.
      On June 28, 2018, Tenant substituted attorney Fowler
as his attorney of record. Landlord filed evidentiary




                             11
objections to Tenant’s declaration and Menzies’ declaration.
On December 3, 2018, Landlord filed an opposition to the
motion to vacate on grounds including that Menzies’
declaration did not meet the requirements for mandatory
relief, because he did not admit to any mistake,
inadvertence, surprise, or neglect. In addition, Tenant’s
motion was not accompanied by a copy of the pleading
proposed to be filed. The motion was filed more than six
months after the October order dismissing the cross-
complaint and striking the answer to the complaint.
Further, deliberate strategic decisions were not entitled to
relief.
       Landlord submitted the trustee’s declaration and
Tenant’s rental application. Landlord provided copies of
email exchanged with Tenant. Responding to a neighbor’s
allegations, Miller asked Tenant to confirm that he was not
renting out his apartment on Airbnb, because it would be a
violation of his rental agreement. Tenant denied that he
was renting his apartment on Airbnb. He had been
traveling for business and letting a friend stay in his
apartment.
       Landlord provided Miller’s declaration. On November
25, 2016, Menzies requested a one-week extension to
respond to the complaint. He explained that he received a
flat fee from Tenant to work on various projects. Miller
noted that Tenant had not described his contact or
communication in 2017 with Menzies when the events in the
case occurred. At the hearing on October 18, 2017, Menzies




                             12
had told the trial court by telephone that Tenant had not
allowed him to respond to the outstanding discovery. Judge
Feuer replied that regardless, there were consequences.
Menzies requested the cross-complaint be dismissed without
prejudice, to allow Tenant to file it again. Judge Feuer
replied that it would not be fair to Landlord. Menzies did
not raise any other argument during the hearing.
       Miller declared that he was admitted to practice in
California in 1967, had 50 years of experience in civil, real
estate, and probate practice. His reasonable hourly rate was
$400 per hour, and he had incurred 37.5 hours specifically
on written and deposition discovery, pursuing the required
discovery motion processes and court appearances referred
to in the moving papers, and for which $15,000 was a
reasonable sum for attorney fees incurred on behalf of
Landlord’s cause. In addition, the previously ordered costs
of $240 remained outstanding.
       Landlord submitted a copy of Menzies’ email stating, “I
also trust that like me, you’re probably not handling this
case to make your year – I work off a flat fee on Mr. Lucido’s
other projects so I am already a sunk cost. So it may end up
being the two of us that don’t see a real benefit in
protracting the conflict.”
       Tenant filed a reply. Tenant argued that he was not
required to submit discovery responses with the motion to
vacate, as long as he served verified discovery responses at
or before the hearing on the motion. In addition, the
discovery provisions did not preclude relief under section




                             13
473, subdivision (b). No inference could be drawn from the
declarations that Tenant had voluntarily defaulted. He also
argued that Landlord’s attorney fees for the default should
be awarded against Menzies, not Tenant.
       The trial court issued a tentative ruling and a hearing
was held on the motion to vacate on December 14, 2018. The
hearing was not reported, and no settled statement has been
made part of the record on appeal. The minute order reflects
that after hearing argument, the trial court ordered the
tentative ruling would become the final ruling, which the
trial court signed and filed that day. The court found Tenant
was entitled to mandatory relief under section 473 from the
default judgment against him. There was no evidentiary
basis to find the default was obtained as a strategic effort at
delay. Tenant declared that he was not aware or informed
about the events. Menzies had also stated that he did not
inform Tenant of the discovery issues. Menzies was not
required to use the specific words “mistake” or “neglect” in
his declaration for the mandatory relief provisions of section
473 to apply.
       The court further found relief was available under the
equitable provisions of section 473, subdivision (b), as to
Tenant’s cross-complaint. Tenant was required to show facts
from which it could be ascertained that Tenant had a
sufficiently meritorious claim to entitle him to trial.
Tenant’s cross-complaint alleging a claim for discrimination
based on the failure to accommodate a certified service dog
was a claim that had been previously upheld by courts.




                              14
Landlord had not challenged the sufficiency of the
allegations.
      The court granted the motion to vacate the judgment
as long as Tenant served verified discovery responses at or
before the hearing on the motion. The court concluded that
Landlord’s explanation for the attorney fees incurred was
overbroad, because it included written and deposition
discovery, pursuing the required meet and confer and
discovery motion processes, and all of the court appearances
referred to in the moving papers. It was not apparent which
of the $15,000 was reasonably attributable to Menzies’
misconduct or the costs of opposing the motion for
terminating sanctions. The court awarded sanctions to
Landlord against Menzies in the amount of $3,000.
      That same day, the trial court entered an order
prepared by Tenant as well. This order expressly directs
that “the judgment entered on December 15, 2017 against
Lucido is vacated, along with the order dismissing
counterclaims by Lucido.” In addition, any liens against
Tenant’s property were ordered withdrawn and any monies
collected by way of lien, encumbrance, or levy returned
within five days. Landlord filed a timely notice of appeal
from the post-judgment order granting the motion to vacate.




                             15
                       DISCUSSION

Inadequate Record

       The record on appeal in this case does not include a
reporter’s transcript of the hearing on the motion to vacate
or a suitable substitute, such as a settled statement under
California Rules of Court, rule 8.137. We conclude the
record is insufficient to demonstrate reversible error under
California law.
       When an order is reviewed for an abuse of discretion, a
record of the oral proceedings is typically necessary to
facilitate adequate review. “In numerous situations,
appellate courts have refused to reach the merits of an
appellant’s claims because no reporter’s transcript of a
pertinent proceeding or a suitable substitute was provided.
[Citations.] [¶] The reason for this follows from the cardinal
rule of appellate review that a judgment or order of the trial
court is presumed correct and prejudicial error must be
affirmatively shown. (Denham v. Superior Court (1970) 2
Cal.3d 557, 564.) ‘In the absence of a contrary showing in
the record, all presumptions in favor of the trial court’s
action will be made by the appellate court. “[I]f any matters
could have been presented to the court below which would
have authorized the order complained of, it will be presumed
that such matters were presented.”’ (Bennett v. McCall
(1993) 19 Cal.App.4th 122, 127.)” (Foust v. San Jose
Construction Co., Inc. (2011) 198 Cal.App.4th 181, 186–187.)




                             16
      “A reporter’s transcript may not be necessary if the
appeal involves legal issues requiring de novo review.
[Citation.] In many cases involving the substantial evidence
or abuse of discretion standard of review, however, a
reporter’s transcript or an agreed or settled statement of the
proceedings will be indispensable.” (Southern California
Gas Co. v. Flannery (2016) 5 Cal.App.5th 476, 483.) If the
record is inadequate to allow meaningful review, “‘“the
appellant defaults and the decision of the trial court should
be affirmed.”’ [Citation.] ‘. . . [Appellant] has the burden of
providing an adequate record. [Citation.] Failure to provide
an adequate record on an issue requires that the issue be
resolved against [appellant].’ [Citation.]” (Foust v. San Jose
Construction Co., Inc., supra, 198 Cal.App.4th at p. 187.)
      Without a record of the trial court proceedings that
took place on December 14, 2018, regarding the motion to
vacate, we cannot review the arguments, concessions, or
information presented to the trial court. We do not know
what statements were made by the parties or the trial court
about setting aside the October 18, 2017 order issuing
terminating sanctions, nor the default judgment. The record
is insufficient to show any additional evidence presented or
offers of proof that were made to support the trial court’s
findings that Tenant had meritorious claims, was abandoned
by his attorney, and was diligent in seeking to vacate the
default judgment and the October order. There is no basis to
review the trial court’s exercise of its discretion to vacate the
rulings. There is also no basis to examine the trial court’s




                               17
calculation of sanctions of $3,000, equivalent to seven and a
half hours of attorney time, in connection with vacating the
default judgment and the October order. We presume the
post-judgment order is correct unless the record
affirmatively demonstrates otherwise, and therefore, no
showing of an abuse of discretion has been made on appeal.

Trial Court’s Inherent Equitable Power

      Even if we were to find the record adequate for review,
we would conclude that the trial court did not abuse its
discretion by vacating the default judgment and the order
imposing terminating sanctions.

     A. Applicable Law and Standard of Review

      In order to qualify for mandatory or discretionary relief
under section 473, subdivision (b), a party must file an
application within six months of the entry of default or
default judgment.2 In this case, Tenant filed his motion to

     2 Section 473, subdivision (b), provides in pertinent
part: “The court may, upon any terms as may be just, relieve
a party or his or her legal representative from a judgment,
dismissal, order, or other proceeding taken against him or
her through his or her mistake, inadvertence, surprise, or
excusable neglect. Application for this relief shall be
accompanied by a copy of the answer or other pleading
proposed to be filed therein, otherwise the application shall
not be granted, and shall be made within a reasonable time,



                              18
vacate within six months of the default judgment entered in
December, but more than six months after the order issuing
terminating sanctions in October, including the entry of
default and the dismissal of the cross-complaint. Although
the December judgment was subject to the provisions of
section 473, subdivision (b), the October order was not.
      In addition to the statutory methods for setting aside a
default, however, “[a] trial court has inherent power to
vacate a default judgment on equitable grounds. (Rappleyea
v. Campbell (1994) 8 Cal.4th 975, 981 (Rappleyea); Aldrich v.
San Fernando Valley Lumber Co. (1985) 170 Cal.App.3d 725,

in no case exceeding six months, after the judgment,
dismissal, order, or proceeding was taken. . . . No affidavit
or declaration of merits shall be required of the moving
party. Notwithstanding any other requirements of this
section, the court shall, whenever an application for relief is
made no more than six months after entry of judgment, is in
proper form, and is accompanied by an attorney’s sworn
affidavit attesting to his or her mistake, inadvertence,
surprise, or neglect, vacate any (1) resulting default entered
by the clerk against his or her client, and which will result in
entry of a default judgment, or (2) resulting default
judgment or dismissal entered against his or her client,
unless the court finds that the default or dismissal was not
in fact caused by the attorney’s mistake, inadvertence,
surprise, or neglect. The court shall, whenever relief is
granted based on an attorney’s affidavit of fault, direct the
attorney to pay reasonable compensatory legal fees and costs
to opposing counsel or parties. However, this section shall
not lengthen the time within which an action shall be
brought to trial pursuant to Section 583.310.”



                              19
736 (Aldrich).) ‘One ground for equitable relief is extrinsic
mistake—a term broadly applied when circumstances
extrinsic to the litigation have unfairly cost a party a
hearing on the merits.’ (Rappleyea, at p. 981; see Aldrich, at
p. 738.) ‘[E]xtrinsic mistake exists when the ground of relief
is not so much the fraud or other misconduct of one of the
parties as it is the excusable neglect of the defaulting party
to appear and present his claim or defense. If that neglect
results in an unjust judgment, without a fair adversary
hearing, the basis for equitable relief on the ground of
extrinsic mistake is present.’ (Manson, Iver & York v. Black
(2009) 176 Cal.App.4th 36, 47 [(Manson)]; see In re Marriage
of Park (1980) 27 Cal.3d 337, 342.)” (Mechling v. Asbestos
Defendants (2018) 29 Cal.App.5th 1241, 1245–1246
(Mechling).)
      “To qualify for equitable relief based on extrinsic
mistake, the defendant must demonstrate: (1) ‘a meritorious
case’; (2) ‘a satisfactory excuse for not presenting a defense
to the original action’; and (3) ‘diligence in seeking to set
aside the default once the fraud [or mistake] had been
discovered.’ (In re Marriage of Stevenot (1984) 154
Cal.App.3d 1051, 1071; see Rappleyea, supra, 8 Cal.4th at
p. 982.)” (Mechling, supra, 29 Cal.App.5th at p. 1246, fn.
omitted.) The six-month period for statutory relief does not
limit equitable relief on grounds of extrinsic fraud or
mistake. (Manson, supra, 176 Cal.App.4th at p. 47.)
      We review the order vacating the default judgment and
the order granting terminating sanctions for an abuse of




                             20
discretion. (Mechling, supra, 29 Cal.App.5th at p. 1246.)
Under this standard, “we may reverse only if we conclude
the trial court’s decision is ‘“so irrational or arbitrary that no
reasonable person could agree with it.”’ [Citation.]” (Id. at
p. 1249.) “That a different decision could have been reached
is not sufficient because we cannot substitute our discretion
for that of the trial court. The trial court’s ruling must be
beyond the bounds of reason for us to reverse it.” (Id. at
p. 1249; accord, Minick v. City of Petaluma (2016) 3
Cal.App.5th 15, 24 (Minick).) “The law ‘favor[s] a hearing on
the merits whenever possible, and . . . appellate courts are
much more disposed to affirm an order which compels a trial
on the merits than to allow a default judgment to stand.’
(Aldrich, supra, 170 Cal.App.3d at p. 737.)” (Mechling,
supra, 29 Cal.App.5th at p. 1246.)

      B. Scope of Post-Judgment Order

      We must first address whether the post-judgment
order vacated the entire October order imposing terminating
sanctions or simply the portion of the order related to the
cross-complaint. The October order entered Tenant’s default
with respect to the complaint and dismissed the cross-
complaint. We conclude the post-judgment order vacated the
October order in its entirety, rather than simply a portion of
the order.
      “The same rules of interpretation apply in ascertaining
the meaning of a judgment as in ascertaining the meaning of




                               21
any other writing.” (Cottom v. Bennett (1963) 214
Cal.App.2d 709, 716.) We review the entire judgment and
construe it as a whole, rather than separately considering
individual clauses or provisions. (In re Gideon (1958) 157
Cal.App.2d 133, 136.) “‘No particular part or clause in the
judgment is to be seized upon and given the power to destroy
the remainder if such effect can be avoided.’ [Citation.]”
(Ibid.) “‘If a judgment is ambiguous, we may examine the
entire record to determine its scope and effect, including the
pleadings.’ (Rancho Pauma Mutual Water Co. v. Yuima
Municipal Water Dist. (2015) 239 Cal.App.4th 109, 115.)”
(Hall v. Superior Court (2016) 3 Cal.App.5th 792, 805.) “‘The
court may also “‘refer to the circumstances surrounding the
making of the order or judgment, [and] to the condition of
the cause in which it was entered.’”’ [Citations.]” (In re
Marriage of Richardson (2002) 102 Cal.App.4th 941, 948–
949.)
      The trial court’s post-judgment order vacated the
December judgment, “along with the order dismissing
counterclaims by Lucido.” The plain language of the ruling
vacated the entire order made in October, not a portion of
the order. Landlord filed one unified motion for terminating
sanctions, the October order granted the motion by awarding
terminating sanctions, and we conclude the trial court
vacated the entire order granting terminating sanctions.
      To the extent the post-judgment order is ambiguous,
however, we may look to the pleadings and the
circumstances surrounding the making of the order for




                             22
guidance. Although Tenant did not expressly specify the
October 2017 default order in his motion to vacate the
default judgment, Tenant implicitly requested it. Tenant
argued that both his defense to the complaint and the claims
made in his cross-complaint were meritorious, and he
requested an opportunity for the case to be heard on the
merits. In order to have a meaningful opportunity to be
heard on the merits, the trial court had to vacate both the
default judgment and the earlier order entering the default
and dismissing the cross-complaint. The October 2017
default order, entered more than six months before Tenant
filed his motion to vacate, could be vacated only through an
exercise of the court’s inherent equitable power. The trial
court’s tentative ruling, which became the final ruling,
referred to Tenant’s pleading as a “motion to vacate default
and default judgment.” The post-judgment order was
conditioned on Tenant serving verified discovery responses
at or before the hearing. Discovery responses related to the
complaint were not relevant unless the court intended to
vacate the entry of default. The pleadings and the court’s
ruling support our conclusion that the trial court intended to
provide relief from both the entry of default and the default
judgment. To the extent the arguments and the court’s
statements during the hearing would have further clarified
the judgment, Landlord has not met the burden on appeal to
provide an adequate record for review and we presume the
statements at the hearing further support vacating the
entire October order.




                              23
     C. Merit

       Landlord does not dispute that the allegations of
Tenant’s pleadings constituted a defense to the complaint
and a claim for relief in his cross-complaint. Landlord
contends, however, that Tenant was required to submit
evidence establishing his claims were meritorious in order to
receive equitable relief. This is incorrect; factual allegations
are sufficient to establish a meritorious claim for the purpose
of relief.
       “Before a party may invoke the aid of equity for relief
from a judgment he must not only allege matters wherein
the judgment is unjust or was fraudulently obtained, but he
must also allege that he has a meritorious defense to the
action or proceeding wherein the judgment, decree or order
was obtained. In other words, facts must be alleged, not
merely as ultimate facts, but such facts must be alleged as
would warrant the court in determining that if the facts so
alleged be proven a different result would ensue.” (Huron
College v. Yetter (1947) 78 Cal.App.2d 145, 150; see also Hart
v. Gudger (1957) 153 Cal.App.2d 217, 220.)
       “In this context, only a minimal showing is necessary.
(Stiles v. Wallis (1983) 147 Cal.App.3d 1143, 1148.) The
moving party does not have to guarantee success, or
‘demonstrate with certainty that a different result would
obtain . . . . Rather, [it] must show facts indicating a
sufficiently meritorious claim to entitle [it] to a fair
adversary hearing.’ (In re Marriage of Park, supra, 27




                              24
Cal.3d at p. 346.)” (Mechling, supra, 29 Cal.App.5th at
p. 1246.)
      Attaching a verification to a proposed answer is
sufficient to demonstrate merit. (Stiles v. Wallis, supra, 147
Cal.App.3d at p. 1148.) An unverified pleading combined
with a lawyer’s general declaration that the defendants had
“a very good (and certainly a justiciable) defense” has also
been found to establish merit. (Rappleyea, supra, 8 Cal.4th
at p. 983.) A proposed pleading or a declaration with
“evidence” of a meritorious defense is not required, however.
(Mechling, supra, 29 Cal.App.5th at p. 1246.) In Mechling,
the appellate court found an intervenor sufficiently asserted
a meritorious defense without submission of a proposed
pleading or a declaration averring that the intervenor had a
meritorious defense, but simply because the intervenor
retained counsel and argued in the motion to vacate that a
different result might be reached if the intervenor were
allowed to present a defense. (Id. at pp. 1247–1248.)
      Landlord does not dispute that the allegations of the
answer and the cross-complaint were sufficient, if proven
true, to reach a different result. This is sufficient to support
the trial court’s finding of merit.

     D. Satisfactory Excuse

      The trial court’s finding that Tenant presented a
satisfactory excuse for failing to respond to discovery orders




                               25
is supported by substantial evidence of positive misconduct
by Tenant’s former attorney.
      “In this context the terms ‘fraud’ and ‘mistake’ have
been given a broad meaning by the courts, and tend to
encompass almost any set of extrinsic circumstances which
deprive a party of a fair adversary hearing. (See In re
Marriage of Park[, supra,] 27 Cal.3d [at p.] 342.) The term
‘extrinsic’ refers to matters outside of the issues framed by
the pleadings, or the issues adjudicated. (See Olivera v.
Grace [(1942)] 19 Cal.2d [570,] 575.)” (Aldrich, supra, 170
Cal.App.3d at p. 738.)
      “Generally, in motions under section 473, or under the
inherent equity power of the court, the plaintiff must plead
that the neglect or omission of his attorney was excusable,
because inexcusable neglect is ordinarily imputed to the
client, and his redress is an action for malpractice. However,
in a case where the client is relatively free from negligence,
and the attorney’s neglect is of an extreme degree amounting
to positive misconduct, the attorney’s conduct is said to
obliterate the existence of the attorney-client relationship.
[Citations.] The client in such a case has representation
only in a nominal and technical sense.” (Aldrich, supra, 170
Cal.App.3d at pp. 738–739.)
      “Positive misconduct is found where there is a total
failure on the part of counsel to represent his client.”
(Aldrich, supra, 170 Cal.App.3d at p. 739.) “Where a client
is unknowingly deprived of effective representation by
counsel the client will not be charged with responsibility for




                             26
misconduct if the client acts with due diligence in moving for
relief after discovering the attorney’s neglect and if the other
side will not be prejudiced by the delay.” (Ibid.)
       “The client’s own negligence in following up and
pursuing his case is also scrutinized, even in cases of positive
misconduct on the part of the attorney.” (Aldrich, supra, 170
Cal.App.3d at p. 739.) But clients are not required to make
suspicious inquiries or incessantly check on their attorneys.
(Id. at pp. 739–740.) In Aldrich, the appellate court found a
client who waited three years before seeking out his attorney
was not negligent. (Ibid.)
       In this case, Menzies did not respond to correspondence
from Miller, did not prepare or serve responses to discovery,
relocated without forwarding his mail or informing his
client, failed to appear for multiple hearings, did not comply
with court orders, and failed to file opposition to the motion
for terminating sanctions. He did not inform Tenant that
motions to compel discovery had been filed, that he failed to
appear for hearings, or that he had not complied with court
orders, which had resulted in terminating sanctions against
Tenant. In Menzies’s declaration, he does not assign any
fault to Tenant for the failure to respond to discovery.
Tenant also declared that he did not know about the
discovery motions, the hearings, the sanctions orders, or
Menzies’s relocation out of state. This evidence of Menzies’
breach of his professional duties was sufficient to support
the trial court’s finding that Menzies effectively abandoned




                              27
his client and Tenant was not negligent for waiting a year to
seek out his attorney.

     E. Diligence after Discovery

      It is undisputed that Tenant acted diligently to set
aside the default judgment and the order issuing
terminating sanctions after they had been discovered.
“[W]here the aggrieved party makes a strong showing of
diligence in seeking relief after discovery of the facts, and
the other party is unable to show prejudice from the delay,
the original negligence in allowing the default to be taken
will be excused on a weak showing.” (Aldrich, supra, 170
Cal.App.3d at p. 740.) No prejudice to Landlord has been
shown from the delay.
      We conclude the trial court did not abuse its discretion
by granting Tenant’s motion for equitable relief. Our review
is governed by the deferential abuse of discretion standard,
and we cannot substitute our discretion for that of the trial
court. In this case, we cannot say that the trial court’s
decision was so irrational or arbitrary that no reasonable
person would agree with it.

Attorney Fees

     Landlord contends the trial court abused its discretion
by awarding less than the full amount of attorney fees that
Landlord requested as compensation. As noted above, the




                              28
record is inadequate to review the trial court’s calculation of
attorney fees. Even on the record before us, Landlord has
not shown that the amount awarded for attorney fees was
beyond the bounds of reason. When a trial court grants
discretionary relief from default, the court may order the
defendant to pay costs, including attorney fees, incurred by
the plaintiff in obtaining the default judgment. (Rogalski v.
Nabers Cadillac (1992) 11 Cal.App.4th 816, 823; Vanderkous
v. Conley (2010) 188 Cal.App.4th 111, 118–119.) Landlord’s
attorney declared that he worked 37.5 hours on this case,
including preparing written and deposition discovery,
pursuing the required meet and confer process, and making
court appearances, for a reasonable total of $15,000 in
attorney fees. The trial court did not abuse its discretion by
reducing the amount awarded to reflect the amount of
attorney fees incurred to obtain the default judgment and
the order granting terminating sanctions. It was not an
abuse of discretion to exclude hours spent in preparation of
discovery and in pursuit of the discovery process. The
amount of $3,000 to compensate Landlord for the cost of
obtaining the default and the default judgment has not been
shown to be an abuse of discretion.




                              29
                     DISPOSITION

    The post-judgment order is affirmed. Respondent
Matthew Lucido is awarded his costs on appeal.



          MOOR, J.

     We concur:




          RUBIN, P. J.




          KIM, J.




                           30